                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

DETROIT REHABILITATION INITIATIVES, )
LLC,                                )
                                    )
                   Plaintiff,       )
                                    )
                v.                  )             No. 1:19-cv-03604-JPH-DML
                                    )
FEDERAL HOME LOAN BANK OF           )
INDIANAPOLIS,                       )
                                    )
                   Defendant.       )

                   ORDER GRANTING MOTION TO REMAND

      Detroit Rehabilitation Initiatives, LLC (“DRI”) sued Federal Home Loan

Bank of Indianapolis (“FHLBI”) in state court after FHLBI allegedly breached

their agreements 1 and rescinded DRI’s membership in the Federal Home Loan

Bank system. FHLBI removed the case to federal court, alleging federal-

question jurisdiction under 28 U.S.C. § 1331. Dkt. 1 ¶ 19. Before addressing

the merits of DRI’s motion for a temporary restraining order, dkt. 9, the Court

directed the parties to brief the issue of jurisdiction, dkt. 18. In response, DRI

filed a motion to remand, dkt. [24], which FHLBI opposed, dkt. 30. For the

reasons stated below, that motion is GRANTED and the case is REMANDED to

Marion County Superior Court.




1 The relevant agreements are the Affiliate Collateral Pledge and Security Agreement,
the Affiliate Representation and Warranty Agreement Regarding Collateral, and the
Letter of Understanding-Advances, Pledge and Security Agreement (the “Agreements”).
See dkt. 1-3.


                                          1
                                            I.

      Because federal courts are of limited jurisdiction, “district courts may not

exercise jurisdiction absent a statutory basis.” Home Depot U. S. A., Inc. v.

Jackson, 139 S. Ct. 1743, 1746 (2019). Congress granted federal courts a

statutory basis for jurisdiction over two types of cases: cases arising under

federal law and cases where the amount in controversy exceeds $75,000 and

there is diversity of citizenship among the parties. 28 U.S.C. §§ 1331, 1332(a).

“These jurisdictional grants are known as ‘federal-question jurisdiction’ and

‘diversity jurisdiction,’ respectively.” Home Depot, 139 S. Ct. at 1746.

      When evaluating federal-question jurisdiction, courts use the “well-

pleaded complaint rule,” which states that “federal jurisdiction exists only

when a federal question is presented on the face of the plaintiff’s properly

pleaded complaint.” Citadel Sec., LLC v. Chi. Bd. Options Exch., Inc., 808 F.3d

694, 701 (7th Cir. 2015) (quoting Caterpillar Inc. v. Williams, 482 U.S. 386, 392

(1987)). Under this rule, the plaintiff is “the master of the claim; he or she may

avoid federal jurisdiction by exclusive reliance on state law.” Caterpillar, 482

U.S. at 392.

      When a case is removed to federal court, jurisdiction is determined “by

looking at the complaint as it existed at the time the petition for removal was

filed.” United Farm Bureau Mut. Ins. Co. v. Metropolitan Human Relations

Comm’n, 24 F.3d 1008, 1014 (7th Cir. 1994). Jurisdiction, therefore, is based

on whether the court had jurisdiction “on the day the suit was removed.”

Oshana v. Coca-Cola Co., 472 F.3d 506, 511 (7th Cir. 2006).


                                        2
                                             II.

      Here, the operative complaint at the time of removal was the First

Amended Complaint. Dkt. 1-3. Nevertheless, FHLBI contends that the Court

may consider the Second Amended Complaint in evaluating whether there is

federal-question jurisdiction. Dkt. 30 at 6-7 (citing Bernstein v. Lind-Waldock

& Co., 738 F.2d 179, 181 (7th Cir. 1984)). But having identified the potential

jurisdictional defect, the Court did not rule on DRI’s motion for leave to file the

Second Amended Complaint. That distinguishes this case from Bernstein

where the Seventh Circuit considered the amended complaint, which was the

operative complaint, when determining jurisdiction. Indeed, the court in

Bernstein held that if the original complaint had remained the operative

complaint on appeal, the court would have remanded the case. Id. at 185.

The Second Amended Complaint is not the operative complaint here, so the

Court considers the First Amended Complaint when assessing whether there is

federal jurisdiction.

                                             III.

      The First Amended Complaint sets forth the basis for jurisdiction and

venue in the Marion County Superior Court under the Indiana Rules of Trial

Procedure and makes no reference to federal law or federal jurisdiction. Dkt.

1-3 ¶¶ 7-8. The sole cause of action alleged is breach of contract, specifically,

that FHLBI breached the Agreements when it rescinded DRI’s membership and

terminated the Agreements. Id. ¶¶ 27, 31-37.




                                         3
      Nevertheless, FHLBI argues that the Court has federal-question

jurisdiction because its membership criteria is based on federal regulations.

Dkt. 1 ¶ 19. FHLBI claims that this case therefore “presents one of the rare

instances when federal-question jurisdiction exists over a complaint asserting

only state-law causes of action.” Dkt. 1 ¶ 17 (quoting Evergreen Square of

Cudahy v. Wis. Hous. & Econ. Dev. Auth., 776 F.3d 463, 464 (7th Cir. 2015)).

      While a court may have federal-question jurisdiction over “state-law

claims that implicate significant federal issues,” Grable & Sons Metal Prods.,

Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 312 (2005), that is the exception to

the rule and does not apply here. DRI alleges that FHLBI is liable for breach of

contract because it terminated the Agreements and rescinded DRI’s

membership. Dkt. 1-3 ¶¶ 27, 31-37. FHLBI claims that it “misinterpreted

federal membership regulations” when it admitted DRI as a member. Dkt. 14

at 1. FHLBI further claims that it rescinded DRI’s membership and terminated

the Agreements because DRI “failed to meet the . . . regulatory membership

requirements at the time of application.” Id. at 7. But the federal regulations

are raised only by FHLBI in response to DRI’s allegations, in other words, as a

defense.

      “A case may not be removed on the basis of a federal defense.” Citadel,

808 F.3d at 701; Jackson Cty. Bank v. DuSablon, 915 F.3d 422, 424 (7th Cir.

2019) (“The complaint is based entirely on state law and any potential federal

defense cannot form the basis for removal.”). Furthermore, this case does not

fall under the Grable exception because “Grable does not alter the rule that a


                                        4
potential federal defense is not enough to create federal jurisdiction under §

1331.” Chi. Tribune Co. v. Bd. of Trustees of Univ. of Ill., 680 F.3d 1001, 1003

(7th Cir. 2012).

      FHLBI argues that the federal regulations are not a federal defense but

form “the crux of this case.” Dkt. 30 at 12 (citing dkt. 27 at 2). But regardless

of FHLBI’s characterization of the regulations, it is “settled law that a case may

not be removed to federal court on the basis of a federal defense . . . even if the

defense is anticipated in the plaintiff’s complaint, and even if both parties

concede that the federal defense is the only question truly at issue.”

Caterpillar, 482 U.S. at 393.

      The only case cited by FHLBI in support of its position—Evergreen—does

not alter this fundamental rule or change the outcome here. In Evergreen, the

plaintiff alleged that the defendants breached their contract because they failed

to increase payments “as required by federal law.” 776 F.3d at 465. Here, DRI

has not alleged that federal law requires FHLBI to take any action, nor does

DRI invoke federal regulations in support of the First Amended Complaint.

      The facts presented here are similar to those presented in City of Chicago

v. Comcast Cable Holdings, L.L.C., 384 F.3d 901, 902 (7th Cir. 2004). There,

TV operators signed contracts with the city of Chicago in which they agreed to

give Chicago a portion of their revenue. These contracts recognized that the

payments were “subject to any limits imposed by federal law.” Id. at 904. After

a federal law was enacted that restricted these payments, the TV operators

stopped submitting payment because they believed the payments were


                                         5
prohibited by the new federal law. Id. at 903. Chicago then sued the TV

operators, seeking compliance with the contracts and a declaratory judgment

that they resume payments. Id. The TV operators removed the case, and on

appeal, the Seventh Circuit held that the case must be remanded for lack of

subject-matter jurisdiction. Id. at 905. Central to the court’s holding was that

the federal law requiring interpretation was raised as a “federal defense” and

therefore did not supply jurisdiction. Id. at 904 (stating “[t]hat the federal

defense will be the only contested issue does not matter.”). The same analysis

applies here and the Court does not need to address the Grable factors.

                                             IV.

      Finding that the First Amended Complaint is the operative complaint and

does not supply federal jurisdiction, the Court GRANTS DRI’s motion to

remand and REMANDS this case to the Marion County Superior Court. Dkt.

[24]. The motion for a temporary restraining order is DENIED for lack of

jurisdiction. Dkt. [9]. The motion for leave to file a Second Amended

Complaint is DENIED as moot. Dkt. [8]. DRI’s request for attorney fees and

costs is DENIED because FHLBI did not lack an “objectively reasonable basis”

for seeking removal. See Jackson, 915 F.3d at 424.

SO ORDERED.
Date: 9/18/2019




                                         6
Distribution:

Christopher J. Braun
PLEWS SHADLEY RACHER & BRAUN LLP
cbraun@psrb.com

Beth A. Bryan
TAFT STETTINIUS & HOLLISTER LLP
bryan@taftlaw.com

Vivek Randle Hadley
TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
vhadley@taftlaw.com

Richard A. Kempf
TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
rkempf@taftlaw.com

Christopher Edward Kozak
PLEWS SHADLEY RACHER & BRAUN LLP
ckozak@psrb.com

Joanne Rouse Sommers
PLEWS SHADLEY RACHER & BRAUN LLP
jsommers@psrb.com

Alex E. Wallin
TAFT STETTINIUS & HOLLISTER LLP (Cincinnati)
awallin@taftlaw.com




                                  7
